Exhibit American Equity Investment Life Holding Company Financial Supplement September 30, 2008 A. Financial Highlights Condensed Consolidated Balance Sheets 1 Consolidated Statements of Operations 3 Operating Income Nine Months Ended September 30, 2008 4 Three Months Ended September 30, 2008 5 Quarterly Summary – Most Recent 5 quarters 6 Capitalization/ Book Value per Share 7 B. Product Summary Annuity Deposits by Product Type 8 Surrender Charge Protection and Account Values by Product Type 8 Annuity Liability Characteristics 9 Spread Results 11 C. Investment Summary Summary of Invested Assets 12 Credit Quality of Fixed Maturity Securities 13 Watch List Securities 13 Mortgage Loans by Region and Property Type 14 D. Shareholder Information 15 E. Research Analyst Coverage 16 American Equity Investment Life Holding Company Financial Supplement – September 30, 2008 AMERICAN EQUITY INVESTMENT LIFE HOLDING COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in thousands) September 30, 2008 December 31, 2007 (Unaudited) Assets Investments: Fixed maturity securities: Available for sale, at fair value $ 6,074,420 $ 5,008,772 Held for investment, at amortized cost 4,578,368 5,355,733 Equity securities, available for sale, at fair value 111,983 87,412 Mortgage loans on real estate 2,280,741 1,953,894 Derivative instruments 50,161 204,657 Policy loans 437 427 Total investments 13,096,110 12,610,895 Cash and cash equivalents 17,392 18,888 Coinsurance deposits 1,571,980 1,698,153 Accrued investment income 94,072 77,348 Deferred policy acquisition costs 1,485,867 1,272,108 Deferred sales inducements 770,164 588,473 Deferred income taxes 64,152 75,806 Other assets 43,714 52,701 Total assets $ 17,143,451 $ 16,394,372 Page 1 American Equity Investment Life Holding Company Financial Supplement – September 30, 2008 AMERICAN EQUITY INVESTMENT LIFE HOLDING COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS (Continued) (Dollars in thousands) September 30, 2008 December 31, 2007 (Unaudited) Liabilities and Stockholders’ Equity Liabilities: Policy benefit reserves $ 15,505,069 $ 14,711,780 Other policy funds and contract claims 113,890 120,186 Notes payable 272,629 268,339 Subordinated debentures 268,176 268,330 Amounts due under repurchase agreements 373,139 257,225 Other liabilities 90,010 156,877 Total liabilities 16,622,913 15,782,737 Stockholders’ equity: Common stock 50,742 53,556 Additional paid-in capital 360,020 387,302 Unallocated common stock held by ESOP (6,472 ) (6,781 ) Accumulated other comprehensive loss (143,156 ) (38,929 ) Retained earnings 259,404 216,487 Total stockholders’ equity 520,538 611,635 Total liabilities and stockholders’ equity $ 17,143,451 $ 16,394,372 Page 2 American Equity Investment Life Holding Company Financial Supplement – September 30, 2008 AMERICAN EQUITY INVESTMENT LIFE HOLDING COMPANY CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in thousands, except per share data) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2008 2007 2008 2007 Revenues: Traditional life and accident and health insurance premiums $ 3,223 $ 3,344 $ 9,419 $ 9,591 Annuity product charges 13,328 12,576 37,271 33,023 Net investment income 209,978 183,732 607,546 528,809 Realized gains (losses) on investments (58,974 ) 325 (91,412 ) 921 Change in fair value of derivatives (83,753 ) (10,709 ) (314,431 ) 79,755 Total revenues 83,802 189,268 248,393 652,099 Benefits and expenses: Insurance policy benefits and change in future policy benefits 2,126 2,360 7,056 6,390 Interest credited to account balances 50,387 165,821 154,032 449,915 Amortization of deferred sales inducements 6,760 565 34,193 16,528 Change in fair value of embedded derivatives (37,100 ) (19,829 ) (237,969 ) (11,476 ) Interest expense on notes payable 3,881 4,039 11,732 12,178 Interest expense on subordinated debentures 4,669 5,673 14,549 16,876 Interest expense on amounts due under repurchase agreements 2,698 4,764 7,694 11,842 Amortization of deferred policy acquisition costs 19,285 9,013 118,595 60,948 Other operating costs and expenses 13,490 11,582 38,308 37,076 Total benefits and expenses 66,196 183,988 148,190 600,277 Income before income taxes 17,606 5,280 100,203 51,822 Income tax expense 28,608 1,837 57,286 17,848 Net income (loss) $ (11,002 ) $ 3,443 $ 42,917 $ 33,974 Earnings (loss) per common share $ (0.21 ) $ 0.06 $ 0.79 $ 0.60 Earnings (loss) per common share - assuming dilution (a) $ (0.19 ) $ 0.06 $ 0.77 $ 0.58 Weighted average common shares outstanding (in thousands): Earnings (loss) per common share 52,916 56,878 54,075 56,899 Earnings (loss) per common share - assuming dilution 55,835 59,774 56,953 60,081 (a) The numerator for earnings (loss) per common share - assuming dilution is equal to net income (loss) plus the after tax cost of interest on convertible subordinated debentures issued to a subsidiary trust.The after tax cost of such interest was $259 for the three months ended September 30, 2008, $262 for the three months ended September 30, 2007, $783 for the nine months ended September 30, 2008 and $790 for the nine months ended September 30, 2007. Page 3 American Equity Investment Life Holding Company Financial Supplement – September 30, 2008 Operating
